UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1392


DORA TOOLE ROUNDTREE,

                Plaintiff – Appellant,

          v.

MARY WEBB; PAMELA GLOVER; JENNIFER HOLSTON,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:09-cv-03147-MBS)


Submitted:   August 19, 2010                 Decided:   August 27, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dora Toole Roundtree, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dora     Toole      Roundtree        appeals     the   district      court’s

order accepting the recommendation of the magistrate judge and

dismissing      without      prejudice       her     civil     complaint,       and       the

district court’s subsequent order denying reconsideration.                                The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).                                   The

magistrate judge recommended that relief be denied and advised

Roundtree     that      failure      to    file     timely     objections       to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The      timely     filing       of     specific       objections        to     a

magistrate      judge’s      recommendation         is      necessary     to    preserve

appellate review of the substance of that recommendation when

the    parties       have     been        warned     of     the     consequences           of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.   1985);     see    also     Thomas     v.    Arn,     474    U.S.   140    (1985).

Roundtree     has    waived       appellate        review    by    failing      to    file

objections      after    receiving        proper     notice.        Accordingly,           we

affirm the orders of the district court.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED

                                             2